Citation Nr: 0205896	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  96-26 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to a compensable rating for pulmonary 
tuberculosis.

2. Entitlement to a 10 percent rating for multiple 
noncompensable service-connected disabilities, under 38 
C.F.R. § 3.324.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1972 to 
March 1979, and from July 1979 to August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California that granted the veteran's claim of entitlement to 
service connection for tuberculosis at a noncompensable 
evaluation.  The veteran disagrees with the evaluation 
assigned.  A hearing before the undersigned Member of the 
Board at the RO (i.e. a travel board hearing) was held in 
July 1997.  This case now returns to the Board from a Board 
Remand dated in February 1998.

The Board notes that, in his testimony before the undersigned 
member of the Board in July 1997, the veteran expressed 
disagreement with the zero percent rating assigned for his 
service connected left ear hearing loss.  A statement of the 
case has been issued as to this issue, but as no substantive 
appeal has yet been received, that issue is not before the 
Board.

Also in that same hearing, the veteran indicated that he 
wished to pursue a new claim with regard to arthritic changes 
of his hands.  As that claim has yet to be adjudicated, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1. The veteran's service-connected pulmonary tuberculosis is 
currently inactive, and results in no residuals.

2. The veteran's service-connected disabilities have not been 
shown to result in interference with normal employability.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for pulmonary 
tuberculosis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6731, 
6825-6833, 6840-6845 (2001); 6731 (1996).

2. The criteria for a compensable disability evaluation for 
multiple noncompensable service-connected disabilities 
have not been met.  38 C.F.R. § 3.324 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran was provided with a copy 
of the appealed May 1995 rating action, and was provided 
Statements and Supplemental Statements of the Case, including 
a Statement of the Case dated April 1996, Supplemental 
Statements of the Case dated October 1996 and October 2000, 
and a Board Remand dated February 1998.  These documents 
provided notification of the information and medical evidence 
necessary to substantiate this claim.  The veteran was sent a 
letter informing him of the VCAA in June 2001.  The RO has 
also made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The veteran has been 
afforded several examinations during the course of this 
appeal, dated November 1994, June 1998, and February 1999.  
The veteran also received two hearings during the course of 
this appeal, in June 1996 and July 1997.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


The Facts

As noted above, veteran is in disagreement with the initial 
rating assigned for his residuals of tuberculosis, and with 
the denial of a compensable rating for multiple 
noncompensable service-connected disabilities, under 38 
C.F.R. § 3.324.  The relevant evidence of records includes 
the reports of VA and private outpatient treatment, and the 
reports of VA examinations.

In October 1990, while in service, the veteran was examined 
because of prolonged symptoms, which included malaise, 
lethargy, myalgia, sore throat, upper respiratory infection, 
and productive cough.  A complete physical examination was 
unremarkable.  The provisional diagnosis was rule out 
tuberculosis.  Chest x-ray examination in November 1990 
showed no evidence of tuberculosis.  Following laboratory 
studies and a follow-up examination, the examiner's 
impression was endobronchial tuberculosis with a normal chest 
x-ray examination.  The veteran began treatment for this 
disease at that time.  In October 1991, the examiner noted 
the veteran's medical history and that the veteran was doing 
well at that time.  The diagnosis was a prior medical history 
of tuberculosis adequately treated and without evidence of 
active disease.  The remaining service medical records show 
treatment for acute bronchitis in April 1992, which had fully 
resolved with treatment by May 1992.  Physical examination 
and a chest x-ray examination during the August 1994 
separation medical examination shows the lungs and chest were 
normal.  There was no diagnosis that tuberculosis was active 
at that time or that the veteran had tuberculosis symptoms.

A VA audiological examination dated November 1994 found the 
veteran to have a moderate to severe high frequency 
sensorineural hearing loss in the left ear.  Tympanograms and 
acoustic reflexes were normal bilaterally.  The veteran was 
found to have an average hearing loss in the left ear of 16 
decibels, with a speech recognition score of 94 percent.

During the VA general medical examination in November 1994, 
the veteran related a history of symptoms and treatment 
during service.  The examiner noted the veteran was treated 
with drug therapy for six months "with apparent complete 
resolution of pulmonary symptoms.  He has had no recurrence 
of active tuberculosis."  The examiner stated there is "no 
current history of pulmonary problems."  The veteran was not 
on medication at the time of the examination. Examination of 
the respiratory system was negative.  Chest x-ray examination 
showed no significant residuals from prior tuberculosis and 
there was no cardiopulmonary disease suspected.  Pulmonary 
function testing showed borderline low expiratory flow rates 
and vital capacity.  The examiner stated this could be a 
variant of normal, mild obstructive airway, mild restrictive 
lung disease, or both. The examiner also stated the FVC, 
FEV1, and FEF25%-75% occurs in 10.3%, 8.7% and 8.9% of 
normals.  The diagnosis was pulmonary tuberculosis which was 
resolved. 

During that same examination, the veteran noted that he 
suffered fractures in both hands while in the military.  He 
denied any residuals of this, and claimed no disability from 
it.  Examination of both hands demonstrated no evidence of 
scars or deformity.  There was full range of motion and good 
strength in both hands.

These records include several pulmonary function tests.  In 
November 1994, pulmonary function testing showed FVC 4.91 
(normal predicted), 3.97 (baseline observed), with 81% of 
predicted; FEV1 3.73 (normal predicted), 2.98 (baseline 
observed), showing 80% of predicted; FEV1/FVC 75% (normal 
predicted), 75% (baseline observed); FEF25-75% 3.86 (normal 
predicted), 2.35 (observed), showing 61 percent of predicted; 
Peak Exp. Flow was 8.3 (normal predicted), 8.1 (observed), 
showing 98% of predicted; FEF25% 7.8 (normal predicted), 7.0 
(observed), showing 90% of predicted;  FEF50% 5.2 (normal 
predicted), 3.2 (observed), showing 61 percent of predicted; 
FEF75% 1.8 (normal predicted), .7 (observed), showing 38 
percent of predicted; Peak Insp Flow 6.2 (normal predicted), 
6.2 (observed), showing 100% of predicted; FIF50% 5.2 (normal 
predicted), 5.9 (observed), showing 113% percent of 
predicted.  The examiner interpreted these results to 
indicate borderline low expiratory flow rates and vital 
capacity, which the examiner opined could be a variant of 
normal, mild obstructive airway, mild restrictive lung 
disease, or both.  The FVC, FEV1, and FEF25-75% occurs in 
10.3%, 8.7%, and 8.9% of normals.

In March 1995, FVC #3 testing showed: FVC 3.15 (actual), 4.97 
(normal), which was 63% of normal; FEV1 2.77 (actual), 4.08 
(normal), which was 68% of normal; FEV1/FVC% 88% (actual), 
82% (normal), which was 107% of normal; FEF25%-75% 3.60 
(actual), 4.25 (normal), which was 85% of normal; and PEF 
5.05 (actual), 9.25 (normal), which was 55% of normal.

The private medical records, dated from March 1995 to January 
1997, mainly show diagnoses and treatment for asthma, 
allergic rhinitis, otorrhea, pharyngitis and sinusitis. These 
records do not contain medical diagnoses relating these 
symptoms to pulmonary tuberculosis. 

In May 1995, FVC #1 testing showed: FVC 3.69 (actual), 4.97 
(normal), which was 74% of normal; FEV1 2.93 (actual), 4.08 
(normal), which was 72% of normal; FEV1/FVC% 79% (actual), 
82% (normal), which was 96% of normal; FEF25%-75% 2.81 
(actual), 4.25 (normal), which was 66% of normal; and PEF 
5.09 (actual), 9.25 (normal), which was 55% of normal.

In June 1996, FVC #2 testing showed: FVC 2.47 (actual), 3.63 
(normal), which was 68% of normal; FEV1 1.89 (actual), 3.01 
(normal), which was 63% of normal; FEV1/FVC% 77% (actual), 
82% (normal), which was 94% of normal; FEF25%-75% 1.54 
(actual), 3.30 (normal), which was 47% of normal; and PEF 
2.19 (actual), 7.75 (normal), which was 28% of normal.

In June 1996, FVC #4 testing showed: FVC 3.26 (actual), 3.63 
(normal), which was 90% of normal; FEV1 2.43 (actual), 3.01 
(normal), which was 81% of normal; FEV1/FVC% 75% (actual), 
82% (normal), which was 91% of normal; FEF25%-75% 1.66 
(actual), 3.30 (normal), which was 50% of normal; and PEF 
2.50 (actual), 7.75 (normal), which was 32% of normal.

The veteran had a hearing at the RO in June 1996.  At that 
hearing, the veteran testified that his diagnosis of 
pulmonary tuberculosis was made around 1990.  The veteran 
reported that he felt he first came in contact with pulmonary 
tuberculosis while he was stationed in the Philippines in the 
1970s.  The veteran reported that since he had been diagnosed 
in the 1990s, he had a series of symptoms similar to the flu 
and a bad cold, and reported that he was told he had walking 
pneumonia at one time.  He also reported being told that he 
had allergies.  He reported that he suffered from these flu 
symptoms three or four times a year.  He reported that he 
could also not run as much as he used to.

The veteran had a hearing before the undersigned member of 
the Board in July 1997.  The veteran at that time reported 
that he was limited to walking and could not do any aerobic 
exercise, and that his lung capacity was approximately 80 
percent.  He indicated that anything that was strenuous would 
leave him winded.  He indicated that he did not cough or 
wheeze.  He reported feeling constantly tired.  He indicated 
that he could walk as long as he maintained a steady pace, 
and that he could even do some weight training as long as he 
did not go from station to station too fast.  The veteran 
reported that his doctor noted that the veteran was getting 
colds and flus more often, which were staying with him 
longer.  The veteran reported that the doctor told him that 
he could have allergies.

The veteran received another pulmonary test in June 1998.  
The report of that testing indicated that FVC showed: FVC 
4.97 (Ref), 4.17 (Pre-Meas), which was 84% (Pre Ref); FEV1 
3.71 (Ref), 3.30 (Pre-Meas), which was 89% (Pre-Ref); 
FEV1/FVC% 74% (Ref), 79% (Pre-Meas); FEF25%-75% 3.73 (Ref), 
3.12 (Pre-Ref), which was 84% (Pre-Ref); FEF50% 4.95 (Ref), 
4.05 (Pre-Meas), which was 82% (Pre-Ref); FEF75% 1.98 (Ref), 
1.03 (Pre-Meas), which was 52% (Pre-Ref); PEF 9.11 (Ref), 
8.67 (Pre-Meas), 95% (Pre-Ref).  As to lung volume, VC was 
4.97 (Ref), 4.32 (Pre-Meas), which was 87% (Pre-Ref).  The 
doctor's interpretation was that the veteran's spirometry was 
within normal limits.

A radiologic report dated June 1998 indicated the clinical 
history of the veteran, that he had been treated for 
pulmonary tuberculosis, that he had distant breath sounds and 
coarse sounds, and might have early fibrosis.  The doctor's 
interpretation was of a normal chest with no change noted 
compared to X-rays from November 1994.

The veteran received a VA examination for pulmonary 
tuberculosis in June 1998.  The veteran related his history 
of a diagnosis of tuberculosis in 1991.  The veteran reported 
that since the early 1990s, he was unable to do very well.  
He reported that he used to be able to run daily, but that he 
now gets short of breath, and he is worn out.  He indicated 
that he gets "sweats" when walking.  He indicated that he 
tends to pass out or get very exhausted when taking pulmonary 
function tests.  He reported that his weight was stable, and 
that he was eating well.  Upon examination, the veteran's 
blood pressure was 116/80, with a pulse of 80, and 
respirations of 20.  His head, eyes, ears, nose, and throat 
were essentially normal.  The veteran was noted to have 
coarse breath sounds that were distant.  His diaphragms moved 
well.  The heart was noted to have no murmur, and regular 
sinus rhythm, not enlarged.  The veteran's pulses were equal 
in all extremities.  The veteran's abdomen was soft and non-
tender, with no masses or organs palpable.  The examiner 
noted that the pulmonary function study showed normal 
function, and the chest X-ray showed no abnormalities.  The 
examiner diagnosed the veteran with status post tuberculosis, 
pulmonary and medicated.  The examiner noted that the veteran 
did indeed have service connected pulmonary tuberculosis.  He 
indicated that it was not found because it was a difficult 
one to diagnosis.  However, the veteran was aggressively 
treated for six months for this.  The examiner opined that 
since the veteran's treatment for this, he has had changes 
that were not consistent with curing of tuberculosis.

The examiner further opined that because the veteran's 
tuberculosis was difficult to diagnose, it made him wonder 
whether the veteran had residuals of tuberculosis which were 
weakness, tiredness, and fatigue.  The examiner indicated 
that the symptoms of asthma, allergic rhinitis, otorrhea, 
pharyngitis, and sinusitis should not be related to 
tuberculosis.  The examiner noted that on rare occasions, 
pulmonary tuberculosis can cause scarring and fibrotic 
changes which could be shown as weakness, tiredness, and 
general inability to function as well.
  
The examiner opined that, even though the X-ray was negative 
for any residual scarring and even though the pulmonary 
function study showed his lungs to be functioning well, the 
veteran's condition of residual weakness and inability to do 
as well as he should was service connected to tuberculosis.

The veteran received a further VA examination in June 1998.  
At that time, the veteran reported suffering from frequent 
respiratory infections in recent years, with increasing 
frequency, and longer duration of symptoms.  The veteran also 
reported that he suffered from chronic fatigue and difficulty 
in breathing through his nose bilaterally.  He noted a post 
nasal drip that was typically worse in the morning, and which 
cleared through the day.  This subsequently leads to a mild 
to moderately productive cough.  He denied any particular 
rhinorrhea.  He does have a history of seasonal allergies 
which, when they do occur, typically exacerbate all of the 
above.  He has no history of reactive airways to his 
knowledge.  He did note occasional facial pressure without 
significant pain.  He reported that he had been treated with 
antibiotics in the past with some relief, thought not usually 
a complete response.  He had no history of nasal steroid 
usage or normal saline usage.

Upon examination, the veteran's conjunctiva were clear.  The 
veteran's external nose was within normal limits.  Interior 
nasal examination revealed a deviated nasal septum to the 
right, with a significant posterosuperior component, with 
approximately a 60 percent obstruction.  There was no diffuse 
evidence of mucoid stranding bilaterally.  There was no 
evidence of purulence or polyps noted.  The sinuses were 
slightly tender to palpation over the maxillary region.  Oral 
cavity and oropharynx revealed 1+ residual tonsils with no 
evidence of erythema or exudates.  There was minimal evidence 
of cobblestoning.  Neck examination was negative.  The 
veteran was diagnosed with allergic rhinosinusitis.

The veteran received another pulmonary function test in 
February 1999.  The report of that testing indicated that FVC 
showed: FVC 4.82 (Ref), (3.73) (Pre-Meas), which was (77%) 
(Pre Ref); FEV1 3.62 (Ref), 2.91 (Pre-Meas), which was 80% 
(Pre-Ref); FEV1/FVC% 74% (Ref), 78% (Pre-Meas); FEF25%-75% 
3.69 (Ref), 2.59 (Pre-Ref), which was 70% (Pre-Ref); FEF50% 
4.75 (Ref), 3.43 (Pre-Meas), which was 72% (Pre-Ref); FEF75% 
1.88 (Ref), 0.84 (Pre-Meas), which was 45% (Pre-Ref); PEF 
8.87 (Ref), 8.00 (Pre-Meas), 90% (Pre-Ref).  As to lung 
volume, VC was 4.82 (Ref), 4.05 (Pre-Meas), which was 84% 
(Pre-Ref).  The veteran was noted to have an 02 saturation of 
95%, and a HR of 87.  The veteran passed out during the first 
FVL trial.  This was noted to be the second time in two years 
that this has happened.  The study was terminated after one 
attempt at a spirogram due to a near-syncopal episode, which 
the veteran reported always happened with pulmonary function 
testing.  The veteran was noted upon examination to be awake, 
alert, and answered questions appropriately.  His blood 
pressure was 136/94 with pulse of 70.  The veteran's single 
spirogram was noted to be within normal limits.

The veteran received a further VA examination in February 
1999.  The examiner noted the history of the veteran as 
indicated in his service medical records and claims file.  
The veteran reported his current symptoms consisted of having 
a decrease in energy, and decreased endurance.  He also 
reported that he was often stuffy and clogged up, and that he 
seemed to get the flu every time it went around.  He reported 
going to bed early, and sleeping through the night, though he 
had a restless sleep.  He reported jerking awake and having 
difficulty breathing at night.  He indicated that his wife 
told him that he would stop breathing at night.  He has a lot 
of sputum in the morning.  He indicated that after getting up 
in the morning and going to work, by one pm he was absolutely 
exhausted.  The veteran reported that he was concerned that 
this decrease in energy might be related to his past history 
of having had tuberculosis, because he could see no other 
reason for this.

Physical examination showed the veteran to be a very healthy 
appearing person except for his having regular sniffles.  He 
was noted to sniffle at least four times per minute 
throughout the interview and examination.  He had a normal 
pulse rate of 74 with no murmurs.  His lungs were clear to 
auscultation.  Examination of his nostrils showed that there 
was clearish discharge.  Examination of his throat showed the 
veteran had boggy thickened mucosa, a large tongue, and a 
tight airway passageway.  This was an abnormal mouth and 
throat examination.  The examiner's interpretation of the 
examination of the mouth and throat along with the history 
that was obtained over 30 to 40 minutes of interview left him 
to very strongly suspect that the veteran has significant 
uncontrolled allergic sinusitis/rhinitis which combines with 
an anatomically vulnerable airway to produce a dysfunctional 
sleep syndrome.  He opined that the veteran may or may not 
have full blown sleep apnea.  The examiner felt that at 
least, the veteran had an uncontrolled allergic 
sinusitis/rhinitis which complicated an airway vulnerability 
to give him disturbed sleep and which also gave him very 
increased susceptibility to getting colds and flus.

The examiner further indicated that he had no evidence from 
his discussion with the veteran, from his examination of the 
pulmonary function reports which were normal, or from the 
physical examination to suggest that there was any residual 
functional impairment secondary to the old tuberculosis.  The 
examiner pointed out that the veteran had a clear chest X-ray 
within the last year.  The examiner indicated that it 
appeared very clear cut that the veteran does have 
significant medical cause for his symptoms of decreased 
energy, decreased endurance, and recurrent colds, but that 
this cause is not that of the previous tuberculosis; rather 
it is probably dysfunctional sleep due to airway obstruction.  
The examiner concluded that the veteran did not have active 
tuberculosis, and that his underlying disease state was not 
related to his previous treatments.  The veteran was 
counseled in reference to treatment and approach to both his 
allergic sinusitis and rhinitis as well as to treatment and 
approach to his dysfunctional sleep.


The Law

As noted, it is maintained that the noncompensable evaluation 
currently assigned to the veteran's residuals of tuberculosis 
is not adequate.  In this regard, it is pointed out that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide 
that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2001).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has noted that there is a distinction 
between a claim based on the veteran's dissatisfaction with 
the initial rating (a claim for an original rating) and a 
claim for an increased rating.  It was also indicated that in 
the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court in AB v. Brown, 6 
Vet. App. 35 at 38 (1993), stated that a claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and it follows that an increased rating 
remains in controversy where less than the maximum is 
awarded.

As the veteran's application was received in September 1994, 
the Board observes that the diagnostic criteria for 
evaluating respiratory disorders has been revised during the 
pendency of this appeal.  The United States Court of Appeals 
for Veterans Claims (Court) has held that if the applicable 
laws or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. at 312-13.  In a precedent opinion, however, the VA 
Office of General Counsel determined that when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change. However, the Board may apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 2000).

Under the old regulations, in effect prior to October 7, 
1996, tuberculosis, pulmonary, chronic, inactive, for which a 
rating was in effect after August 19, 1968, is to be rated at 
100 percent for one year after the date of attainment of 
inactivity of tuberculosis, and thereafter, under the 
residuals attributable to tuberculosis; a 100 percent rating 
was in order for pronounced residuals: advanced fibrosis with 
severe ventilatory deficit manifested by dyspnea at rest, 
marked restriction of chest expansion, with pronounced 
impairment of bodily vigor.  A 60 percent rating is in order 
for severe residuals, with extensive fibrosis, severe dyspnea 
on slight exertion with corresponding ventilatory defect 
confirmed by pulmonary function tests with marked impairment 
of health.  A 30 percent rating is warranted for moderate 
residuals, with considerable pulmonary fibrosis and moderate 
dyspnea on slight exertion, confirmed by pulmonary function 
tests.  A 10 percent rating is warranted for definitely 
symptomatic residuals, with pulmonary fibrosis and moderate 
dyspnea on extended exertion.  A noncompensable rating is 
warranted for healed lesions, with minimal or no symptoms.  
38 C.F.R. § 4.97, Diagnostic Code 6731 (1996).

Under the revised Schedule, in effect since October 7, 1996, 
for inactive pulmonary tuberculosis (chronic), for which a 
rating was in effect after August 19, 1968, depending on the 
specific findings, the residuals are rated as interstitial 
lung disease, restrictive lung disease, or, when obstructive 
lung disease is the major residual, as chronic bronchitis 
(Code 6600). 38 C.F.R. § 4.97, Diagnostic Code 6731 (2001).

Under the revised Schedule, a 100 percent rating is warranted 
for interstitial lung disease where the FVC is less than 50 
percent of predicted, or; the DLCO (SB) is less than 40 
percent predicted; or when maximum exercise capacity is less 
than 15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; where there is cor pulmonale or pulmonary 
hypertension, or; where outpatient oxygen therapy is 
required.  A 60 percent evaluation is warranted where the FVC 
is 50 to 64 percent of predicted; the DLCO (SB) is 40 to 55 
percent of predicted; or the maximum exercise capacity is 15 
to 20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 30 percent evaluation is warranted where the 
FVC is 65 to 74 percent predicted, or the DLCO (SB) is 56 to 
65 percent of predicted.  A 10 percent evaluation is 
warranted where the FVC is 75 to 80 percent of predicted, or 
the DLCO (SB) is 66 to 80 percent of predicted.  38 C.F.R. § 
4.97, DCs 6825 to 6833 (2001).

Under the revised Schedule, a 100 percent evaluation is 
warranted for restrictive lung disease or restrictive lung 
disease manifested by FEV-1 less than 40 percent of predicted 
value, or; the ratio of FEV-1/FVC less than 40 percent, or; 
DLCO (SB) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  A 60 
percent rating is warranted where FEV-1 is 40 to 55 percent 
of predicted, or FEV-1/FVC is 40 to 55 percent of predicted, 
or DLCO (SB) is 40 to 55 percent of predicted, or maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 30 percent rating is warranted 
where FEV-1 is 56- to 70-percent predicted, or; FEV-1/FVC of 
56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  
A 10 percent rating is warranted where FEV-1 is 71 to 80 
percent of predicted, or; FEV-1/FVC of 71 to 80 percent, or 
DLCO (SB) is 66 to 80 percent of predicted.
38 C.F.R. § 4.97, DCs 6600, 6840 to 6845 (2001).

For chronic bronchitis, a 100 percent rating is assigned when 
there is an FEV-1 of less than 40 percent of predicted value, 
or; the FEV-1/FVC is less than 40 percent, or; DLCO (SB) is 
less than 40-percent predicted, or; maximum exercise capacity 
less than 15 ml/ kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.  A 60 percent rating is assigned 
when there is an FEV-1 of 40- to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55- 
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 30 percent 
rating is assigned when there is an FEV-1 of 56- to 70- 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56- to 65- percent predicted warrants a 30 percent 
rating.  A 10 percent rating is warranted where there is an 
FEV-1 of  71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; DLCO (SB) of 66 to 80 percent predicted.  38 
C.F.R. § 4.97, Diagnostic Code 6600 (2001).


Analysis

Taking into account all relevant evidence, the Board finds 
that the veteran's residuals of pulmonary tuberculosis are 
properly rated as noncompensable under either the old, or the 
revised regulations.  In this regard, the Board notes the 
most recent medical examination of record, dated February 
1999, which indicates that it was the examiner's opinion that 
the veteran did not suffer from any residual functional 
impairment secondary to his old tuberculosis, and that, while 
the veteran did have significant medical cause for his 
symptoms, that cause was probably due to dysfunctional sleep 
due to airway obstruction.  The examiner specifically noted 
the history of the veteran, and his abnormal mouth and throat 
examination, in support of his opinion.  A prior examination 
dated June 1998 also diagnosed the veteran with allergic 
rhinosinusitis, not with residuals of tuberculosis.

The Board does recognize the opinion from a VA examination 
dated June 1998 which indicated that the veteran's residual 
weakness and inability to do as well as he should were 
connected to his previous tuberculosis.  However, the 
examiner himself indicated that his opinion was not based on 
the evidence before him.  In this regard, the examiner noted 
that on rare occasions, pulmonary tuberculosis can cause 
scarring and fibrotic changes which could be shown as 
weakness, tiredness, and general inability to function as 
well.  However, the examiner indicated that the veteran's X-
ray was negative for any residual scarring, and the veteran's 
pulmonary function study showed his lungs to be functioning 
well.  Thus this examiner's opinion that the veteran's 
weakness and inability to do as well as he should is related 
to his previous tuberculosis, without any supporting reasons 
and bases for his opinion, is considered to be of less 
probative value than the opinion offered by the veteran's 
February 1999 examiner, who adequately explains the reasons 
and bases for his opinions.

Thus the Board finds that the evidence of records shows that 
the veteran does not suffer from any residuals of 
tuberculosis.  As such, he is properly rated for his 
tuberculosis at a noncompensable evaluation.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 
noncompensable rating has been in effect since the effective 
date of service connection for the residuals of pulmonary 
tuberculosis, and at no time has it been medically 
demonstrated that this disability has warranted any higher 
rating.


Entitlement to a compensable disability evaluation for 
multiple noncompensable service-connected disabilities.

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities that are of such 
character as to clearly interfere with normal employability, 
but are not found to be of compensable degree under the VA's 
Rating Schedule, the rating agency is authorized to apply a 
10 percent evaluation, but not in combination with any other 
rating.  38 C.F.R. § 3.324.  In the present case, service 
connection is in effect, with noncompensable evaluations 
assigned, for four separate disabilities.

In this case, the veteran has submitted no evidence showing 
that his service-connected resolved pulmonary tuberculosis, 
fracture of the left small finger, fracture of the right 
index finger, and left ear hearing loss interfere with his 
employability.  See Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).  There is no evidence of record indicating that the 
veteran's service connected disabilities result in any 
functional deficit that would interfere with normal 
employability.  The examination reports indicate that, as 
noted above, that the veteran suffers from no residuals of 
tuberculosis.  Further, examination reports indicate that he 
had full range of motion with no evidence of scar or 
deformity in either the left small finger or the right index 
finger, and that his average decibel hearing loss was only 
16, with 94 percent speech recognition in the left ear.  
There is no evidence suggesting interference with 
employability as a result of his service-connected 
disabilities.

In the absence of any evidence suggesting that the veteran's 
noncompensable service-connected disabilities interfere with 
normal employability, and in the face of evidence indicating 
that no such symptoms exist, a preponderance of the evidence 
is against a compensable evaluation for multiple 
noncompensable disabilities under 38 C.F.R. § 3.324.


ORDER

Entitlement to a compensable rating for pulmonary 
tuberculosis is denied.

A compensable evaluation for multiple noncompensable service- 
connected disabilities under 38 C.F.R. § 3.324 is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

